If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                              COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      August 12, 2021
                 Plaintiff-Appellee,

v                                                                     No. 350357
                                                                      Wayne Circuit Court
CHARLES KIDD PENN,                                                    LC No. 19-000521-01-FH

                 Defendant-Appellant.


Before: LETICA, P.J., and SERVITTO and M. J. KELLY, JJ.

PER CURIAM.

        Defendant appeals as of right his conviction of accosting a child for immoral purposes,
MCL 750.145a. The trial court sentenced defendant to five years’ probation with 90 days to be
served in jail. On appeal, defendant contends the jury’s verdict was against the great weight of the
evidence, the trial court erred in admitting prior-acts evidence, and the admission of that evidence
deprived him of due process. We affirm.

                                   I. FACTUAL BACKGROUND

         On June 11, 2018, defendant was a teacher at Harper Woods High School. Fifteen-year-
old ASM was a student in his Economics class. ASM, accompanied by her friend EE, went to
defendant’s classroom to ask defendant how ASM could improve her grade.1 ASM and EE
testified that defendant told ASM that if she gave him “head” once, she could get a B, but if she
did so twice, he would give her an A.

       According to ASM, defendant further told her that she was “too young” and “wasn’t
f*******.” However, EE recalled defendant saying, “I wouldn’t have sex with ya’ll, but ya’ll can
give me head.”




1
    ASM later testified she had a D, while EE testified that ASM told her that she had a C.


                                                  -1-
         ASM also testified that she asked defendant if he was serious and he replied: “Yes.” And,
although EE described defendant’s demeanor as “jokeful[]” when he made his proposals, she, too,
testified that “his face” “was serious” and that “he meant it.”

        EE then left defendant’s classroom and ASM followed. The next day, ASM told her best
friend about defendant’s offer. ASM also reported the incident to school officials, who contacted
the local police.

       The police obtained a school videotape depicting the girls arriving outside defendant’s
classroom, defendant arriving, defendant opening the door, the girls entering with defendant
following, EE leaving defendant’s classroom over a minute later, and ASM following EE. The
videotape was admitted as an exhibit and the prosecution argued that it depicted defendant
“checking out” the girls after they entered his classroom as he followed them inside.

        During their investigation, the police also learned of another incident involving defendant’s
interaction with a female student. The police interviewed AT, who reported she once overheard
defendant say that he thought AT and another female student had “fat asses” and that he “would
like to have fun with them.”

        Before trial, the prosecution notified defendant of its intent to introduce AT’s statement as
prior bad-acts evidence along with a separate incident. Defendant moved in limine to exclude both
incidents. On the first day of trial, the trial court heard defendant’s motion. Regarding the 2015
incident pertaining to AT, it was reported that she was wearing headphones when she overheard a
male student ask defendant if he thought AT and another female student looked alike. Defendant
responded: “No, I think they both have fat asses, and I would like to have fun with them.” The
prosecutor indicated that, if only the first part of what AT had overheard was at issue, “the People
would agree that that would be overly prejudicial and would not be inadmissible [sic] under the
rule.” However, because defendant’s second statement expressed his intent to engage in sexual
activity with his students, AT’s proposed testimony was admissible under MRE 404(b). The trial
court admitted AT’s proposed testimony, but determined the remaining other-acts evidence offered
was inadmissible.

        At trial, AT testified that, in a classroom full of students, defendant told a male student that
she and another female student had “fat asses.” AT never testified about the second portion of her
prior statement, namely, that defendant “would like to have fun with them.” And AT, who denied
that she was wearing headphones, testified she did not recall what grade she was in when defendant
made the statement, but she was a student from 2015 through 2017. Although AT’s matter was
investigated, defendant continued to teach and AT was removed from his class.

         At the close of the prosecution’s case, defendant moved for a directed verdict, but the trial
court denied his motion. During the prosecutor’s initial closing argument, she did not mention
AT’s testimony. Defense counsel argued that there was reasonable doubt that defendant was guilty
in light of the inconsistencies between ASM and EE’s testimony along with ASM’s testimony that
she had met with a lawyer, raising the possibility of a civil suit, and ASM’s low grade in
defendant’s class at the end of the school year. Defense counsel also mentioned AT’s testimony,
highlighting that the school permitted defendant to teach after investigating AT’s allegation:




                                                  -2-
       And then you bring [AT], right, and she says the com—He made a comment about
       a fat ass. And you better believe that comment was investigated, and [defendant]
       still was employed, okay. Because this comment was supposedly around a whole
       lot of kids, right. Okay.

In rebuttal, prosecutor responded that AT’s testimony was offered for a limited purpose:

       So then why did [AT], a former student, come flying out of the woodwork? As
       she’s here to testify about a situation that happened years ago when something like
       this didn’t happen. Like I said earlier to you in opening, that’s not to show that
       [defendant] is a bad guy, etc. It’s to show you that he has this intent and motive to
       engage in sexual contact or activity with his students. And like I said, this is in
       front of kids. This is a man saying this in front of children and with you know in
       concert with his body language there. [AT] who has no stake in this game right
       now, she has not or [ASM] like I told you, she has nothing to gain from this.

       Why would they come here and put themselves through it if it didn’t happen?

       Thereafter, the trial court specifically instructed the jury about the limited purpose for
which it could consider AT’s testimony:

               You heard some information about an allegation as it relates to something
       that [defendant] did and that was admitted. If you believe the evidence[,] you must
       be very careful in how to consider it because it’s only admitted for certain purposes.
       You may think about whether this evidence tends to show that [defendant] had a
       reason to commit the crime that he’s charged with and that he specifically meant to
       accost, entice or solicit or encourage [ASM] to engage in an act of sexual
       intercourse. This must not be considered. You must not consider this evidence for
       any other purpose. You cannot decide that it shows that [defendant] is a bad person
       or that he is likely to commit the crime. You must not decide, decide that
       [defendant] is guilty here because you think he is guilty of other bad acts. All of
       the evidence must convince you beyond a reasonable doubt that he committed the
       alleged crime or you must find him not guilty.

        After defendant’s conviction, he moved for a new trial on the grounds that the jury’s verdict
was against the great weight of the evidence and that the trial court had erroneously admitted AT’s
testimony under MRE 404(b). Defendant argued that the prosecutor recognized that admitting
only the first part of AT’s statement was error. That error was prejudicial because this case
involved a credibility contest and the prosecution used AT’s testimony to bolster ASM’s credibility
during its rebuttal argument. The prosecution denied the jury’s verdict was against the great weight
of the evidence because ASM’s testimony alone was sufficient to establish the crime was
committed. Moreover, ASM’s testimony did not stand alone; it was corroborated not only by EE,
but also ASM’s subsequent disclosures. The prosecution conceded that admitting AT’s testimony
as it was presented at trial was error, but it was not outcome-determinative error, especially given
the trial court’s limiting instruction. After hearing argument, the trial court denied defendant’s
motion for a new trial and he appealed.




                                                -3-
                            II. GREAT WEIGHT OF THE EVIDENCE

       Defendant contends that the jury’s verdict was against the great weight of the evidence
because ASM’s testimony suffered from credibility issues and because the trial court erroneously
admitted prejudicial prior bad-acts evidence under MRE 404(b). We disagree.

                                   A. STANDARD OF REVIEW

       “We review for an abuse of discretion a trial court’s grant or denial of a new trial on the
ground that the verdict was against the great weight of the evidence.” People v Unger, 278 Mich
App 210, 232; 749 NW2d 272 (2008). “An abuse of discretion occurs when a trial court chooses
an outcome falling outside the range of reasonable and principled outcomes.” People v
Lacalamita, 286 Mich App 467, 469; 780 NW2d 311 (2009).

                                    B. LAW AND ANALYSIS

         “An appellate court will review a properly preserved great-weight issue by deciding
whether the evidence preponderates so heavily against the verdict that it would be a miscarriage
of justice to allow the verdict to stand.” People v Cameron, 291 Mich App 599, 617; 806 NW2d
371 (2011). “Generally, a verdict may be vacated only when the evidence does not reasonably
support it and it was more likely the result of causes outside the record, such as passion, prejudice,
sympathy, or some other extraneous influence.” Lacalamita, 286 Mich App at 469. But
“[c]onflicting testimony, even when impeached to some extent, is an insufficient ground for
granting a new trial.” People v Lemmon, 456 Mich 625, 647; 576 NW2d 129 (1998). Rather a
new trial is only warranted when the testimony “contradicts indisputable physical facts or law.”
Id. Stated otherwise, the testimony must be “patently incredible,” or “so inherently implausible
that it could not be believed by a reasonable juror.” Id. Outside of these limited circumstances,
“the resolution of credibility questions is within the exclusive province of the jury.” Lacalamita,
286 Mich App at 470.

         The elements of accosting a minor for immoral purposes are “that the defendant
(1) accosted, enticed, or solicited (2) a child [less than 16 years of age] (or an individual whom the
defendant believed to be a child) (3) with the intent to induce or force that child to commit (4) a
proscribed act.” People v Kowalski, 489 Mich 488, 499; 803 NW2d 200 (2011). Thus, the
prosecution must prove that the defendant acted with specific intent. Id. “Alternatively, a
defendant is guilty of accosting a minor if the prosecution proves beyond a reasonable doubt that
the defendant (1) encouraged (2) a child [less than 16 years of age] (or an individual whom the
defendant believed to be a child) (3) to commit (4) a proscribed act.” Id. “To ‘encourage’ means
‘to inspire with courage, spirit, or confidence[,] . . . to stimulate by guidance, approval, . . . to
promote; foster. ’ ” Id. at 500, quoting Random House Webster’s College Dictionary (2001).
Under this alternative, “the act of encouragement is the evil in itself, and an accused, by completing
the act, is ‘presumed to intend the natural consequences of his [actions] . . . .’ ” Id., quoting People
v Getchell, 6 Mich 496, 504 (1859). Under either alternative, the proscribed acts include “sexual
intercourse or . . . gross indecency, or . . . any other act of depravity or delinquency . . . .” MCL
750.145a.




                                                  -4-
        Defendant makes two arguments with respect to his claim that the verdict was against the
great weight of the evidence. First, defendant claims ASM’s testimony lacked credibility. Second,
defendant contends the admission of the “highly prejudicial MRE 404(b) evidence” caused the
verdict to be against the great weight of the evidence. We address each argument in turn.

        Defendant first claims the verdict was against the great weight of the evidence because
there were “significant credibility issues with [ASM’s] testimony, e.g. lack of credibility as to
when the statement was made, and with other issues . . . .” This argument is problematic for two
reasons. First, defendant bears the burden of establishing the factual predicate for reversal of a
jury’s verdict. People v Elston, 462 Mich 751, 762; 614 NW2d 595 (2000) (“[D]efendant bore the
burden of furnishing the reviewing court with a record to verify the factual basis of any argument
upon which reversal was predicated.”). Although defendant asserts there were “significant
credibility issues” with ASM’s testimony and “other issues,” he specifically identifies only the
date that ASM testified the incident occurred. Even so, we recognize that in defendant’s statement
of facts, he identifies the following inconsistencies in ASM’s testimony: (1) ASM reported that
the incident occurred on June 13 and told the police it happened on June 12; (2) ASM never told
the police or the school that she had asked defendant if he was serious after he offered to raise her
grade in exchange for fellatio, even though she did so at trial; (3) although ASM reported that she
went to defendant’s room to turn in work, the June 11 videotape does not show ASM with any
papers in hand; (4) ASM failed to immediately report defendant’s remarks despite opportunities
to do so; and (5) ASM could not recall whether she actually attended defendant’s class after being
solicited.

         Despite these “inconsistencies” in ASM’s testimony, defendant’s first argument fails
because “the resolution of credibility questions is within the exclusive province of the jury.”
Lacalamita, 286 Mich App at 470. With respect to witness credibility, we defer to the factfinder
“unless it can be said that directly contradictory testimony was so far impeached that it was
deprived of all probative value or that the jury could not believe it.” Lemmon, 456 Mich at 645-
646 (quotation marks and citation omitted). Defendant’s appellate arguments do not explain how
ASM’s testimony satisfied this high standard, and thus we are obliged to defer to the jury’s
assessment of ASM’s credibility. Moreover, contrary to defendant’s attempt to portray this case
as involving a credibility contest, we note that ASM’s testimony did not stand alone. EE was
present and corroborated ASM’s testimony that defendant offered to improve ASM’s grade if she
engaged in a single act of fellatio and further improve her grade if she engaged in two acts of
fellatio. And, although not matching ASM’s description exactly, EE confirmed that defendant told
the girls that he would not have sexual intercourse with them, but would accept fellatio. Simply
put, ASM and EE’s testimony was not patently incredible, but was supported by the videotape
depicting them arriving at defendant’s classroom, entering with defendant, and leaving shortly
thereafter.

        Turning to defendant’s second argument, defendant asserts the jury’s verdict was against
the great weight of the evidence because the trial court admitted “highly prejudicial MRE 404(b)
evidence.” Defendant’s argument on this point is confusing—defendant appears to suggest that
the presence of the prior bad-acts evidence negates the other evidence presented at trial evincing
his guilt of the charged offense. Again, to mount a successful challenge under a great-weight-of-
the-evidence theory, a defendant must show that “the evidence does not reasonably support [the
verdict] and it was more likely the result of causes outside the record, such as passion, prejudice,


                                                -5-
sympathy, or some other extraneous influence.” Lacalamita, 286 Mich App at 469. Here, the
prosecution presented testimony from both ASM and EE detailing defendant’s proposal that ASM
perform fellatio to improve her grade. By focusing on the alleged “highly prejudicial” nature of
the prior bad-acts evidence, defendant fails to explain how ASM and EE’s testimony describing
defendant’s statements did “not reasonably support” the verdict, and why the verdict “was more
likely the result of causes outside the record, such as passion, prejudice, sympathy, or some other
extraneous influence.” Id. In the absence of any explanation to the contrary, we cannot conclude
the trial court’s denial of defendant’s motion for a new trial was “outside the range of reasonable
and principled outcomes.” Id. Accordingly, the trial court did not its abuse of discretion when it
denied defendant’s motion for a new trial on this basis.

        Relatedly, defendant alleges he was prejudiced because the prosecution relied on AT’s
testimony during its closing argument. In making this argument defendant fails to acknowledge
that he initially raised AT’s testimony during closing argument. Defense counsel stated: “And
then you bring in [AT], right, and she says . . . [h]e made the comment about a fat ass. And you
better believe that comment was investigated, and [defendant] still was employed, okay.” A
defendant cannot contribute to an error at trial, and then assert it as a basis for reversal. People v
Szalma, 487 Mich 708, 726; 790 NW2d 662 (2010) (“[A] party may not harbor error at trial and
then use that error as an appellate parachute.”). Consequently, there was no error when the
prosecution responded to defendant’s closing argument because it was defendant who initiated
argument pertaining to AT’s testimony.

       Procedural issues aside, even without AT’s other-acts testimony, there was sufficient
evidence of defendant’s guilt. Both ASM and EE testified that defendant requested fellatio in
exchange for raising ASM’s grade. Both girls reported that defendant was “serious” about his
request. Ultimately, it does not matter that the prosecution offered admittedly irrelevant evidence
because ASM’s testimony alone, and ASM and EE’s testimony together, satisfy the elements of
accosting, enticing, soliciting a child for immoral purposes. See Kowalski, 489 Mich at 499.

                                      III. PRIOR BAD ACTS

       Defendant argues the trial court erred in admitting AT’s testimony, which was inadmissible
under MRE 404(b). Defendant also maintains his due-process rights were violated by the
admission of irrelevant and unduly prejudicial testimony. We disagree.

                     A. PRESERVATION AND STANDARD OF REVIEW

        “To preserve an evidentiary issue for review, a party opposing the admission of evidence
must object at trial and specify the same ground for objection that it asserts on appeal.” People v
Thorpe, 504 Mich 230, 252; 934 NW2d 693 (2019). But, “[o]nce the court makes a definitive
ruling on the record admitting . . . evidence, either at or before trial, a party need not renew an
objection . . . to preserve a claim of error for appeal.” MRE 103(a). In this case, the prosecution
notified defendant its intent to introduce AT’s prior bad-acts testimony before trial. Defendant
moved in limine to exclude the proposed prior bad-acts evidence, asserting that AT’s testimony
was “highly prejudicial” and that no curative instruction would “erase [its] highly prejudicial
taint.” Even though defendant does not challenge the trial court’s pretrial ruling, and, instead,




                                                 -6-
challenges AT’s trial testimony, which included only a portion of the proposed testimony
described in the prosecution’s pretrial notice, this issue is preserved.

        Generally, “[a] trial court’s decision to admit evidence will not be disturbed absent an abuse
of discretion.” People v Denson, 500 Mich 385, 396; 902 NW2d 306 (2017). If a reviewing court
determines evidence was admitted in error over a defendant’s objection, such “error ‘ is presumed
not to be a ground for reversal unless it affirmatively appears that, more probably than not, it was
outcome determinative—i.e., that it undermined the reliability of the verdict.’ ” Id., quoting
People v Douglas, 496 Mich 557, 565-566; 852 NW2d 587 (2014) (quotation marks and citations
omitted). “This inquiry ‘focuses on the nature of the error and assesses its effect in light of the
weight and strength of the untainted evidence.’ ” Id. quoting People v Lukity, 460 Mich 484, 495;
596 NW2d 607 (1999) (quotation marks and citation omitted). “ ‘In other words, the effect of the
error is evaluated by assessing it in the context of the untainted evidence to determine whether it
is more probable than not that a different outcome would have resulted without the error.’ ” Id. at
396-397.

                                    B. LAW AND ANALYSIS

                                       1. ADMISSIBILITY

       “Use of other acts as evidence of character is generally excluded to avoid the danger of
conviction based on a defendant’s history of misconduct.” People v Johnigan, 265 Mich App 463,
465; 696 NW2d 724 (2005). MRE 404(b)(1) recognizes this general rule barring propensity
evidence, but provides for the admission of other-acts evidence for the other purposes:

                Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity, or
       absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.

“For evidence of other crimes, wrongs, or acts to be admissible under MRE 404(b)(1), the
proponent of the evidence must show three things: (1) that the other acts evidence is for a proper
purpose (other than to show character and action in conformity therewith), (2) that the evidence is
relevant to an issue of fact that is of consequence at trial, and (3) that, under MRE 403, the danger
of unfair prejudice does not substantially outweigh the probative value of the evidence.” People
v Steele, 283 Mich App 472, 479; 769 NW2d 256 (2009)

          Although MRE 404(b)(1) forbids the admission of “evidence of other crimes, wrongs,
acts . . . to prove the character of a person in order to show action in conformity therewith,” a
defendant’s statement of general intent is not a prior act for purposes of MRE 404(b). People v
Goddard, 429 Mich 505, 514-515; 418 NW2d 882 (1988). Instead, it is a statement of a party-
opponent under MRE 801(d)(2), unless the prior statement constitutes evidence of an actual prior
act. See People v Rosen, 136 Mich App 745, 751-755; 358 NW2d 584 (1984). If the statement is
one of a party-opponent, the appropriate analysis is whether defendant’s prior statement is relevant,



                                                 -7-
and if so, whether its probative value outweighs its potential prejudicial effect. Id. at 518.
Evidence is relevant if it has any tendency to make the existence of a fact that is of consequence
to the action more or less probable than it would be without the evidence. MRE 401. Relevant
evidence may be excluded under MRE 403 “if its probative value is substantially outweighed by
the danger of unfair prejudice.” MRE 403. Unfair prejudice exists where there is a “danger that
marginally probative evidence will be given undue or pre-emptive weight by the jury.” People v
Mills, 450 Mich 61, 75-76; 537 NW2d 909 (1995), mod 450 Mich 1212 (1995).

       A defendant’s general denial places all of the elements of the crime at issue. People v
Sabin (After Remand), 463 Mich 43, 68; 614 NW2d 888 (2000). “ ‘Evidence of motive which
suggests the doing of the act charges is always admissible . . . [.]’ ” People v Engelman, 434 Mich
204, 223 n 28; 453 NW2d 656 (1990), quoting 1 Wharton, Criminal Evidence (14th ed), §185, p
782.

         Initially, we point out that defendant’s arguments focus on the inadmissibility of the prior
bad-acts evidence. As already discussed, the prosecution notified defendant of its intent to present
prior bad-acts evidence, explaining that AT’s testimony would include two parts. First, AT would
testify she overheard defendant say he thought AT and another student had “fat asses.” Second,
AT would testify that defendant also said that he “would like to have fun with them.” At trial,
however, AT only testified to the first part, omitting the second part. The prosecution
acknowledges—both to the trial court and to this Court on appeal—that without the second part of
AT’s proposed testimony, it effectively presented irrelevant evidence. Again, evidence is only
admissible under MRE 404(b) if it is “relevant to an issue of fact that is of consequence at trial.”
Steele, 283 Mich App at 479. Thus, the question here is not whether AT’s trial testimony was
admissible under MRE 404(b)—indeed, both sides agree the admission of the AT’s trial testimony
was in error because it was inadmissible under MRE 404(b).2 Instead, the question is whether the
error was outcome-determinative.

        “[W]hether the admission of other-acts evidence is harmless is a case-specific
inquiry . . . .” Denson, 500 Mich at 413 n 15. When other-acts evidence is improperly admitted
there is the “high risk of confusion and misuse” of the evidence by a jury for the very purpose it is
not permitted—propensity. Id. at 410.

        On appeal, defendant emphasizes the inadmissibility of AT’s trial testimony under MRE
404(b) and suggests that the jury could have only considered AT’s testimony to demonstrate that
he “allegedly made sexual comments to others prior to the charged offense[].” Thus, it appears
that defendant maintains AT’s testimony presented the jury with highly prejudicial propensity
evidence.3



2
  In light of the parties’ agreement, we do not address whether MRE 404(b), as opposed to MRE
801(d)(2), governs the admissibility of defendant’s verbal description of AT and another female
student.
3
 Defendant also argues that the prosecution’s concession that the first part of AT’s testimony
would be “overly prejudicial” and inadmissible under MRE 404(b) prevents the prosecution from



                                                -8-
         AT was one of six witnesses. AT briefly testified about the singular comment defendant
made to a male student regarding AT and another female student during class, up to three years
earlier. Defendant’s remark involved a physical description, not necessarily a sexual one. The
trial testimony also established that the investigation into AT’s allegation ended with defendant
continuing in his teaching position and AT being removed from his class—a point that defense
counsel used to argue for acquittal. And, although offensive, defendant’s earlier statement was
unlike the direct quid pro quo solicitation involving ASM and witnessed by EE. Moreover, the
trial court provided a limiting instruction regarding AT’s testimony, explaining that it could not be
used for propensity. We presume that the jury followed this instruction. People v Graves, 458
Mich 476, 486; 581 NW2d 229 (1998). Finally, ASM and EE’s untainted trial testimony described
their interaction with defendant and defendant’s request that ASM perform fellatio in exchange
for improving her grade. The school’s videotape shows ASM, EE, and defendant were alone in
his classroom for just over a minute before EE and ASM left. Thus, the record below demonstrates
that the erroneous admission of the other-acts’ evidence was harmless, and, therefore, reversal is
unwarranted.

                                        2. DUE PROCESS

        Under the Fifth Amendment, no person may be “deprived of life, liberty, or property,
without due process of law.” US Const, Am V; see also Const 1963 art 1, § 17. With respect to
criminal proceedings, “the failure to observe that fundamental fairness essential to the very concept
of justice.” Lisenba v California, 314 US 219, 236; 62 S Ct 280; 86 L Ed 166 (1941). The
admission of irrelevant evidence may violate defendant’s constitutional rights if it “so infused the
trial with unfairness as to deny due process of law.” Estelle v McGuire, 502 US 62, 75; 112 S Ct
475; 116 L Ed 2d 385 (1991). Similarly, for the admission of other-acts evidence to violate due
process, it must be “so extremely unfair that its admission violates ‘fundamental conceptions of
justice.’ ” Dowling v United States, 493 US 342, 352; 110 S Ct 668; 107 L Ed 2d 708 (1990),
quoting United States v Lovasco, 431 US 783; 97 S Ct 2011; 52 L Ed 2d 752 (1977).

       With respect to AT’s testimony, the trial court took two steps in furtherance of defendant’s
due-process rights. First, after the prosecution notified defendant of its intent to introduce prior



arguing otherwise under the doctrine of judicial estoppel. “Judicial estoppel precludes a party
from adopting a legal position in conflict with a position taken earlier in the same or related
litigation.” Wells Fargo Bank, NA v Null, 304 Mich App 580, 537; 847 NW2d 657 (2014)
(quotation marks and citation omitted). We have found no criminal cases applying this equitable
doctrine, and defendant references only civil cases. Regardless, MCR 2.507(G) provides that “[a]n
agreement or consent between the parties or their attorneys respecting the proceedings in an action
is not binding unless it was made in open court, or unless evidence of the agreement is in writing,
subscribed by the party against whom the agreement is offered or by that party’s attorney.” This
rule applies in a criminal case. People v Mooradian, 221 Mich App 316, 319; 561 NW2d 495
(1997). But, again, the issue is not whether AT’s trial testimony was inadmissible under MRE
404(b), the prosecution concedes it was not. Instead, the issue is whether the error in admitting it
was outcome-determinative.



                                                -9-
bad-acts evidence via AT’s testimony, the trial court heard arguments on the proposed testimony
after defendant objected. The prosecution presented arguments supporting its position that AT’s
proposed testimony was admissible under MRE 404(b). The trial court agreed and admitted AT’s
proposed testimony. Second, at the end of trial, the trial court instructed the jury about the limited
use of AT’s other-acts evidence. Despite the trial court’s actions, defendant argues AT’s trial
testimony, which omitted the statement that he “would like to have fun with” his two female
students, deprived him of due process.

       Defendant again points to requirements that must be satisfied before prior bad-acts
evidence is admitted. Defendant argues the prosecution engaged in misconduct by failing to ensure
AT’s trial testimony met those requirements.

         There is no dispute that AT’s testimony at trial differed from what the prosecution
anticipated it would be based on an earlier police report generated after the officer-in-charge
interviewed AT.4 That, however, does not mean the prosecution engaged in misconduct. See
People v Noble, 238 Mich 647, 660; 608 NW2d 123 (1999) (Absent bad faith or prejudice,
“prosecutorial misconduct cannot be predicated on good-faith efforts to admit evidence.”). There
is no evidence in the record demonstrating that the prosecutor acted in bad faith. To the contrary,
the prosecutor sought to elicit evidence that the trial court had determined was admissible as other-
acts evidence. And, at the hearing on defendant’s motion for new trial, the prosecution maintained
that it “properly anticipated that the full sentence [attributed to AT] would have been said.”5
Moreover, for the reasons we have already discussed, defendant was not prejudiced. While
defendant’s trial was not perfect, it was fair. People v Miller, 482 Mich 540, 555; 759 NW2d 850
(2008) (cleaned up) (“A litigant is entitled to a fair trial but not a perfect one for there are no perfect
trials.”). Accordingly, defendant’s claim that his due-process rights were violated fails.

        Affirmed.



                                                                 /s/ Anica Letica
                                                                 /s/ Deborah A. Servitto
                                                                 /s/ Michael J. Kelly




4
 Although the police report was referenced in the prosecution’s brief in support of its notice, it is
not included in the record below.
5
  Defendant also failed to contemporaneously object to AT’s testimony. Recognizing that AT’s
trial testimony differed from the prosecution’s proffer regarding the other-act evidence, defendant
did not object when AT testified differently than anticipated. Had he objected, defendant could
have requested a curative instruction directing the jury to disregard AT’s testimony. Because
defendant had the opportunity to object and request a curative instruction, and failed to do so, he
cannot now claim prosecutorial misconduct deprived him of a fair trial. People v Bennett, 290
Mich App 465, 476; 802 NW2d 627 (2010) (“[This Court] cannot find error requiring reversal
where a curative instruction could have alleviated any prejudicial effect.”).


                                                   -10-